Citation Securities Corporation v. Clyde Chandler















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-179-CV

     CITATION SECURITIES CORPORATION,
                                                                         Appellant
     v.

     CLYDE CHANDLER,
                                                                         Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 94-07-14,653-CV
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      On May 26, 2000, Appellant Citation Securities Corporation filed a motion to dismiss this
appeal.  In relevant portion, Rule 42.1(a) of the Texas Rules of Appellate Procedure provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm
the appealed judgment or order; but no other party may be prevented from
seeking any relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).
      Citation Securities Corporation simply states that it wishes to dismiss its appeal.  Appellee
has not filed a response to the motion.  Accordingly, this cause is dismissed with costs to be
taxed against the party incurring same.
 
                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance and
      Justice Gray
Dismissed
Opinion delivered and filed June 28, 2000
Do not publish